Case 8:21-cr-00308-TPB-AEP Document1 Filed 09/14/21 Page 1 of 6 PagelD 1

ree ae pce

Pee fs
Voghoen ty

UNITED STATES DISTRICT COURT S"> [4 er bss

MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION oO

UNITED STATES OF AMERICA

v. CASENO. 8. 2\¢r 308 T¥G- A&E
18 U.S.C. § 1951

COREY SMALL 18 U.S.C. § 924(c) and (j)
21 U.S.C. § 846

18 U.S.C. § 922(g)(1)

INFORMATION
The United States Attorney charges:

COUNT ONE
(Interference with Commerce by Robbery)

On or about March 14, 2014, in the Middle District of Florida, the

defendant,
COREY SMALL,

did knowingly—in any way and degree— obstruct, delay, and affect
commerce, as that term is defined in 18 U.S.C. § 1951(b)(3), and the
movement of any article and commodity in commerce, by robbery, as that
term is defined in 18 U.S.C. § 1951(b)(1), by knowingly and unlawfully taking
and obtaining personal property, from the person and in the presence of
another, that is, an employee of Peter’s Dry Cleaning, located at 2810 34%

Street South, St. Petersburg, Florida—an entity that operated in and affected
Case 8:21-cr-00308-TPB-AEP Document1 Filed 09/14/21 Page 2 of 6 PagelD 2

interstate commerce—against the person’s will, by threatening immediate
force and violence to that person.
In violation of 18 U.S.C. § 1951(a) and (b).

COUNT TWO
(Use of a Firearm During and in Relation to a Crime of Violence)

On or about March 14, 2014, in the Middle District of Florida,
the defendant,
COREY SMALL,
did knowingly possess a firearm in furtherance of, and did knowingly use,
carry, and brandish a firearm during and in relation to, a crime of violence for
which the defendant may be prosecuted in a Court of the United States,
specifically, the robbery alleged in Count One of this Information.
In violation of 18 U.S.C. §§ 924(c) and 924(c)(1)(A)(ii).

COUNT THREE
(Drug Conspiracy)

Beginning on an unknown date and continuing through and including
on or about November 16, 2018, in the Middle District of Florida, the
defendant,

COREY SMALL,
Case 8:21-cr-00308-TPB-AEP Document1 Filed 09/14/21 Page 3 of 6 PagelD 3

did knowingly and willfully conspire with other persons to distribute a
controlled substance. The violation involved cocaine and cocaine base, both
Schedule II controlled substances.

In violation of 21 U.S.C. §§ 846 and 841(b)(1)C).

COUNT FOUR
(Use of a Firearm During and in Relation to a Drug Trafficking Crime,
Causing the Death of L.F. by Murder)

On or about November 16, 2018, in the Middle District of Florida, the

defendant,
COREY SMALL,

did knowingly possess a firearm in furtherance of, and did knowingly use,
carry, brandish, and discharge a firearm during and in relation to, a drug
trafficking crime for which he may be prosecuted in a Court of the United
States, specifically, the drug conspiracy alleged in Count Three of this
Information. In the course of that crime, the defendant caused the death of
L.F. through the use of a firearm. The killing of L.F. was murder, as defined
in 18 U.S.C. § 1111, in that it was committed with malice aforethought and

was a willful, deliberate, malicious, and premeditated killing.

In violation of 18 U.S.C. §§ 924(c), 924(c)(1)(A) (iti), and 924q)(1).
Case 8:21-cr-00308-TPB-AEP Document1 Filed 09/14/21 Page 4 of 6 PagelD 4

COUNT FIVE
(Felon in Possession of a Firearm and Ammunition)

On or about November 19, 2018, in the Middle District of Florida, the

defendant,
COREY SMALL,

knowing that he had been previously convicted in any court of a crime
punishable by imprisonment for a term exceeding one year—including
Introduction of Contraband into a State Correctional Facility, on or about
March 5, 2018—did knowingly possess, in and affecting interstate and foreign
commerce, a firearm, that is, a .25-caliber, Bryco Arms, semi-automatic pistol.

In violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

FORFEITURE

1. The allegations contained in Counts One through Five are
incorporated by reference for the purpose of alleging forfeiture, pursuant 18
U.S.C. § 924(d), 18 U.S.C. § 981(a)(1)(C), 21 U.S.C. § 853, and 28 U.S.C. §
2461(c).

2. Upon conviction of any violation of 18 U.S.C. § 1951, the
defendant shall forfeit to the United States of America, pursuant to 18 U.S.C.
§ 981(a)(1)(C), and 28 U.S.C. § 2461(c), any property, real or personal, which

constitutes or is derived from proceeds traceable to the violation, and,
Case 8:21-cr-00308-TPB-AEP Document1 Filed 09/14/21 Page 5 of 6 PagelD 5

pursuant to 924(d) and 28 U.S.C. § 2461(c), any firearms and ammunition
used or involved in the offense.

3. Upon conviction of any violation of 18 U.S.C. § 924 or 18 U.S.C.
§ 922(g), the defendant shall forfeit to the United States, pursuant to 18 U.S.C.
§ 924(d) and 28 U.S.C. § 2461(c), all firearms and ammunition involved in or
used in the violation.

4. Upon conviction of any violation of 21 U.S.C. § 846, the
defendant shall forfeit to the United States, pursuant to 21 U.S.C. § 853(a)(1)
and (2), any property constituting or derived from any proceeds the defendant
obtained, directly or indirectly, as a result of the violation, and any property
used, or intended to be used, in any manner or part, to commit, or to facilitate
the commission of, the violation.

5. The property to be forfeited includes a .25-caliber, Bryco Arms,
semi-automatic pistol.

6. If any of the property described above, as a result of any act or

omission of the defendant:

a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third
person;
Case 8:21-cr-00308-TPB-AEP Document1 Filed 09/14/21 Page 6 of 6 PagelD 6

c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be
subdivided without difficulty;
the United States shall be entitled to forfeiture of substitute property under the
provisions of 21 U.S.C. § 853(p), directly and as incorporated by 28 U.S.C. §

2461(c).

KARIN HOPPMANN
Acting United States Attorney

By: A fie, Hk sfttdlo)

Natalie Hirt Adams
Assistant United States Attorney

wo Drath 2 tno

Christopher F. Murray

Assistant United States Attorney
Chief, Violent Crime and Narcotics
Section
